                 Case 5:19-cv-00651-XR Document 1-1 Filed 06/11/19 Page 1 of 1

                                    IPP International U.G. Declaration Exhibit A
                                       File Hashes for IP Address 24.55.7.92

ISP: Spectrum
Physical Location: Cedar Park, TX



Hit Date UTC           File Hash                                            Title
03/04/2019 13:50:09    AF34A156405DEBF05141C890A2DDD4AB65745615             Hot Night Tiny Blonde

03/04/2019 13:48:22    D7C704FDAAB53784FBE15C6F7B2EE5EBB447939C             Best Fashion Model Girlfriends

01/26/2019 10:29:24    83603BABFF8F34914BA34626EBDC08A167A1CE30             In Love or Lust

01/14/2019 12:19:22    54B648804E95E8D671D0700841FD341DF06E523F             SEX after WORK

01/06/2019 02:28:53    B4E4A60AE28670A14C66FFC49F274290C581B7B5             Fashion Show Fucking

12/22/2018 13:42:51    2A3640EDC219B2A6B0EDCAAEBDF511B050423CB5 Three is NOT a Crowd

10/27/2018 12:41:21    270330701EEC1161D7229136BB938DA1D8ABDF55             18 Year Old Models First Time
                                                                            Threesome

10/26/2018 18:51:16    914C9908FCC37668E9E2D55F54B8F520093230E1             California Couple Cumming in Malibu

10/25/2018 14:31:59    338E6089ED2288374F4E9E2AB8E928F8842068DB             Lingerie Birthday Surprise

10/25/2018 13:56:04    CB77E43971A3AD7F4E82151E70B8A2AB98B9660B             Hot Office Sex

10/20/2018 10:47:14    CE95CDF89EE9FE9BE95C6915A4EC51A599FC65A9             Hot Fucking with Sexy Sybil and Jake


Total Statutory Claims Against Defendant: 11




                                                    EXHIBIT A
WTX20
